THOMAS, Justice.
On authority of the rule announced in Perry v. Mayo, Fla., 72 So.2d 382, the life sentence imposed in this case is held invalid, and the 'information is held insufficient to charge petitioner as a second offender.
The information contains allegations of four distinct convictions but is silent as to date of commission of offenses subsequent to the first conviction and term of sentence imposed for any conviction.
The petitioner is remanded to the trial court for further proceedings. If the state attorney can file an information properly charging the petitioner as a second or fourth offender, then he should do so, otherwise the trial court should impose sentences for the crimes for which the petitioner has not been punished. In either event the trial court is directed to take into account the time already served by the petitioner pursuant to the improper sentence and such “gain” time as he has earned. If it appears that the sentences imposable under either course exceed the combined time served and gained, petitioner shall be returned to the state prison, otherwise he shall be discharged.
ROBERTS, C. J., and DREW and BUFORD, JJ., concur.